Exhibit 10.46

DIRECTORS’ RESTRICTED STOCK UNIT AGREEMENT

UNDER THE NEUSTAR, INC. 2009 STOCK INCENTIVE PLAN

This DIRECTORS’ RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is entered
into as of [                ] (the “Grant Date”), between NEUSTAR, INC. (the
“Company”) and [                ] (“you”).

1. Restricted Stock Unit Grant. Subject to the restrictions, terms and
conditions of the Company’s 2009 Stock Incentive Plan (the “Plan”) and this
Agreement, the Company hereby awards you [            ] Restricted Stock Units.
A Restricted Stock Unit is a unit of measurement equivalent to one share of
Common Stock but with none of the attendant rights of a holder of a share of
Common Stock until a share of Common Stock is ultimately distributed in payment
of the obligation (other than the right to receive dividend amounts in
accordance with Section 8 hereof).

2. The Plan. The Restricted Stock Units are entirely subject to the terms of the
Plan, including its provisions regarding amendment of Awards. Capitalized terms
used but not defined in this Agreement have the meanings set forth in the Plan.

3. Restrictions on Transfer. You shall not sell, transfer, pledge, hypothecate,
assign or otherwise dispose of (any such action, a “Transfer”) the Restricted
Stock Units, except as set forth in the Plan or this Agreement. Any attempted
Transfer in violation of the Plan or this Agreement shall be void and of no
effect.

4. Vesting Schedule. The Restricted Stock Units shall become vested on the
earlier of the following dates (but shall remain subject to the terms of this
Agreement and the Plan), unless you experience a Termination before such date:
(i) the first anniversary of the Grant Date; or (ii) the day preceding the date
in calendar year [        ] on which the Company’s annual meeting of
stockholders is held. All vesting shall occur only on the Vesting Date, with no
proportionate or partial vesting in the period prior to such date.

5. Payment. The Company shall issue and deliver to you a stock certificate
registered in your name, representing the number of shares of Common Stock equal
to the number of vested Restricted Stock Units, including any resulting from
dividend equivalents (as provided in Section 8 hereof), on [                ].
You will be permitted to Transfer such shares of Common Stock, but only to the
extent permitted by applicable law.

6. Forfeiture. Upon your Termination, all unvested Restricted Stock Units shall
immediately be forfeited without compensation.

7. Rights as Common Stockholder. You shall have no rights as a stockholder with
respect to any shares covered by the Restricted Stock Units until you shall have
become the holder of record of such shares, and, except as provided in Section 8
hereof, no adjustment shall be made for dividends or distributions or other
rights in respect of such shares for which the record date is prior to the date
upon which you shall become the holder of record thereof.

8. Dividend Equivalents. As of each dividend payment date for each cash dividend
on the Common Stock, the Company shall award you, for each unpaid and
non-forfeited Restricted Stock Unit granted pursuant to this Agreement that you
hold, additional restricted stock units, which shall be subject to the same
terms and conditions as the Restricted Stock Units. The number of additional
restricted stock units to be granted shall equal the product of (x) the
per-share cash dividend payable with respect to each share of Common Stock,
multiplied by (y) the total number of Restricted Stock Units that have not been
paid or forfeited as of the record date for such dividend, divided by the Fair
Market Value of one share of Common Stock on the payment date of such dividend.
In addition, stock dividends on the Common Stock shall be credited to a dividend
book entry account on your behalf with respect to each Restricted Stock Unit,
provided that you shall not be entitled to such dividends unless and until the
Restricted Stock Unit vests and is paid.



--------------------------------------------------------------------------------

9. Adjustments. In the case of any change in corporate structure as contemplated
under Section 4.2(b) of the Plan, an equitable adjustment shall be deemed
necessary and shall be made in accordance with such Section 4.2(b).

10. Section 409A of the Code. This Agreement is intended to comply with the
applicable requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and shall be limited, construed and interpreted in a manner
so as to comply therewith.

11. Not a Retention Agreement. The issuance of this Award does not constitute an
agreement by the Company to continue to retain you as a director during the
entire, or any portion of, the vesting period or otherwise.

12. Notice. Any notice or communication to the Company concerning the Restricted
Stock Units must be in writing and delivered in person, or by U.S. mail, to the
following address (or another address specified by the Company): Neustar, Inc.,
Attn: General Counsel, 21575 Ridgetop Circle, Sterling, VA 20166.

You will not have any rights with respect to your Restricted Stock Unit award
unless and until you deliver an executed copy of this Agreement to the Company
within 60 days of the Grant Date.

 

NEUSTAR, INC.    

By:

 

 

   

 

  Lisa Hook     [                    ]